Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 11 October 1783
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                        
                            Dear Général
                            Orient October 11th 1783
                        
                        I cannot see a vessel going to America without desiring to recall meself in your Excellency’s remembrance. I
                            shall forever be proud of the mani proofs of kindness, and Interest, your Excellency has honored me with, in the time, I
                            was so happy to serve under your Excellency’s Comands. The king has been So good to appoint me Major General and to keep
                            my regiment in the peace, establishment on the list of the Hungarian Regiment of horse. I expect with
                            the most sincere Impatience the Instance where my present duty will permit me to go pay my respects to your Excellency and
                            to Mrs Washington.
                        The Col. Thom: duplessis Mauduit now in my room desire my to present his most respectful compliments to your
                            Excellency.
                        Col. Dillon, Col. Sheldon, Col. Lomonie, Col. Hugan and the all officers in my Regiment
                            desire me to present theyr most respectful and warmest wishes to your Excellency and Mrs Washington. I have the honor to
                            be with the most respectful attachment and the most Sincere admiration Your most obedient humble Servant
                        
                            D: Lauzun

                        
                    